Citation Nr: 1549220	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  05-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 18, 2008.
 
2.  Entitlement to an initial rating in excess of 70 percent for PTSD from December 18, 2008 through August 16, 2010.  

3.  Entitlement to an increased rating in excess of 70 percent for PTSD from August 17, 2010.   

4.  Entitlement to an increased rating in excess of 10 percent for diabetes mellitus.  

5.  Entitlement to an increased rating in excess of 10 percent for tinnitus.  

6.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.  

8.  Entitlement to an effective date earlier than June 17, 2012, for service connection for CAD.  

9.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to January 1968.  He served in the Republic of Vietnam (RVN) from June 1967 to December 1967.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 25, 2003.  Jurisdiction of his case is presently with the VA RO in Jackson, Mississippi.  

In his September 2005 substantive appeal, the Veteran requested to testify during a hearing before a Veterans Law Judge (Board hearing), and in October 2005, requested to testify during a videoconference hearing.  Then, in March 2006, he requested to testify during a personal hearing at the RO that was conducted in July 2010.  In August 2010, the RO advised the Veteran by telephone that the tape on which his hearing was recorded was accidently destroyed, although notes of the hearing were of record, and that he may request another hearing.  The Veteran stated he did not want another hearing and asked that his claim be adjudicated.  A September 2010 record indicates that RO personnel contacted the Veteran again by telephone to clarify whether he still wished to testify during a Board hearing.  He stated that he did not and again requested that his case be forwarded to the Board.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  

In a June 2010 rating decision, the Jackson RO increased the initial rating for PTSD to 50 percent, effective March 8, 2007, awarded a temporary total rating (TTR) for PTSD from May 22, 2007 through June 30, 2007, and continued the initial rating of 50 percent for PTSD from July 1, 2007.  

In a March 2011 decision, the Board, in pertinent part, awarded an initial 50 percent rating for the Veteran's service-connected PTSD prior to March 8, 2007 and denied a rating higher than 50 percent for the entire appeal period.  At that time, the Board remanded the Veteran's claim for entitlement to TDIU to the RO for further development and adjudication.  The RO effectuated the Board's March 2011 decision, assigning an initial 50 percent rating for PTSD, effective from November 25, 2003, which was the date VA received the Veteran's claim for service connection for PTSD.  

The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order, the Court partially vacated that part of the Board's March 2011 decision that denied an initial rating in excess of 50 percent for PTSD for the entire appeal period, and remanded the case to the Board for further proceedings consistent with a September 2011 Joint Motion for Partial Remand (JMR). 

In an April 2012 decision, the Board denied the claim of entitlement to an initial rating in excess of 50 percent for PTSD.  At that time, the Board again indicated that the claim for a TDIU still required development and adjudication.  

The Veteran appealed the Board's April 2012 decision to the Court.  In an April 2013 Order, the Court vacated the Board's April 2012 decision that denied an initial rating in excess of 50 percent for PTSD for the entire appeal period, and remanded the case to the Board for further proceedings consistent with an April 2013 JMR.  

In September 2013, the Board again addressed the issue regarding the initial rating of the Veteran's PTSD.  At that time, the Board denied an initial rating in excess of 50 percent prior to December 18, 2008, but granted a 70 percent rating from that date through August 16, 2010.  At that time, the Board remanded the matter of a current rating in excess of 70 percent.  The claim was again addressed by the Court and again subject to a March 2014 JMR that remanded the case to the Board for further proceedings.  

In a September 2014 decision, the Board denied ratings in excess of 50 percent prior to December 18, 2008, and denied a rating in excess of 70 percent from December 18, 2008, through August 16, 2010.  The issue of an increased rating from August 17, 2010 was remanded.  Again the case was remanded by the Court in a June 2015 order that implemented a May 2015 JMR.  The parties agreed that the Board had errored in not giving consideration to a May 2014 psychological evaluation that had been received in June 2014.  

The Board notes that a temporary total hospitalization rating is in effect for the Veteran's PTSD from May 22, 2007, to June 30, 2007.  The increased rating claim on appeal does not include this period.

The Board notes that in a May 2013 rating decision, the RO continued a previously assigned 10 percent rating for type II diabetes mellitus, continued a 10 percent rating for tinnitus, continued a noncompensable rating for bilateral hearing loss, and denied a TDIU.  In correspondence received in March 2014, the Veteran expressed disagreement with the May 2013 rating.  In a May 2015 rating decision, service connection was awarded for CAD, rated 10 percent from June 17, 2012.  In correspondence received in June 2015, the Veteran expressed disagreement with the rating and the effective date.  In a June 2015 rating, the RO continued the 70 percent rating for the Veteran's PTSD.  In June 2015, the Veteran expressed disagreement with this rating.  As noted below, a statement of the case (SOC) must be issued in response to these notices of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of increased ratings for PTSD (from August 17, 2010), diabetes mellitus, CAD, tinnitus, and hearing loss, as well as the effective date of the award of service connection for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to December 18, 2008, PTSD was primarily manifested by dysphoric, dysthymic, depressed, irritable, somewhat constricted, or occasionally labile affect; somber and mildly dysthymic mood; poor judgment in March 2007; and difficulty establishing and maintaining effective relationships due to social isolation.
 
2.  From December 18, 2008 through August 16, 2010, PTSD was manifested by depressed mood; constricted to flat or blunted affect; moderately impaired concentration capable of affecting short-term memory; and inability to establish and maintain effective relationships due to extremely limited social functioning.


CONCLUSIONS OF LAW

1.  Prior to December 18, 2008, the criteria for an initial rating in excess of 50 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).
 
2.  From December 18, 2008 through August 16, 2010, the criteria for an initial rating of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  An August 2005 SOC provided notice on the "downstream" element of initial rating; while an August 2010 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA examinations, most recently in August 2010.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from the date of the initial grant to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Rating PTSD

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2015).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

Records from the SSA, which were received by VA in February 2006, show that the Veteran was determined to be disabled for SSA purposes in August 1998 due to hepatitis C.  Included in the medical records utilized by SSA is a November 1998 psychological assessment that reported the Veteran's work history following service.  He reported working as a maintenance person, but left after less than a year because he was "bored."  He then drove a beer truck for a few months, but stated that he was fired because he was caught drinking on the job.  He then worked for a tire company for a few months, then laid tile for about 18 months until he moved to Florida.  He then drove a truck for about 12 years and was employed for 18 years as a machine repairman for a metal company.  At the time he applied for SSA benefits, he was on medical leave due to his hepatitis.  At that time, the only psychiatric diagnosis was personality disorder with antisocial features.  The SSA determination did not note any disability in addition to his hepatitis C.  

Private treatment records from the Veteran's private doctors, dated from February 1996 to December 2003, reflect treatment for major depression and anxiety with prescribed medications.  VA outpatient treatment records, dated from September 1999 to December 2002, show psychiatric treatment for depression.  These records include GAF scores that improved over time from 60 to 84.  During a June 2003 VA psychiatry visit, the Veteran stated that he had not wanted to be with people for the last two months since the war in Iraq and that his wife believed he had been more moody for the last few months.  He reported that he had been having nightmares and was getting only four hours of sleep with middle terminal insomnia.  He endorsed decreased energy, irritability, easy startle response, not being able to sit facing the door in a restaurant, some paranoia, being glued to the TV during reports of the Iraq War, and decreased libido.  Objectively, the Veteran was polite and cooperative with good hygiene, and had no agitation or retardation.  His speech was okay, motor activity was normal, and mood was irritable/moody with blunted affect.  There was no psychosis or "[suicidal] [ ] ideas," and sensorium was clear.  The assessment was depression and PTSD and the assigned GAF score was 58.

September and November 2003 VA psychiatry notes reflect reports of similar symptoms, but with some improvement of sleep.  In September the Veteran stated that he almost got into a fight with a truck driver; in November he reported less irritability.  Objective findings were similar to those reported in June 2003 except paranoia was noted and mood was "OK" in November.  Assigned GAF scores were 58.  

The Veteran's claim for service connection for PTSD was received in November 2003.  

In a January 2004 statement, the Veteran's wife related that she had known the Veteran for 12 years and could see a change in him, which she believed to be related to severe depression.  She indicated that she was a nurse and in doing research believed that he had "every symptom of PTSD."  She stated that the Veteran was "very moody," "paranoid at times," and has had many bad dreams and awakens with clenched fists if startled.  She did not believe that he was suicidal, but that the Veteran had commented "he is ready and not afraid to die."  She added that he does "dangerous things because he doesn't care if he dies."  She reiterated that he remained "very depressed and withdrawn."  She described her knowledge of the Veteran's "many divorces," prior jobs, time in jail, fights, conflict with family, and previous alcohol and drug use that he turned to after "nobody helped him."  She also indicated that while she had knowledge that the Veteran had been violent with an ex-wife, he had never been violent to her.  

The Veteran presented for an initial psychosocial evaluation in February 2004.  He was accompanied by his sixth wife and stated that he had been married six times, twice to the same woman.  He indicated they had been together for 12 years and married for two years.  He endorsed experiencing paranoia and depression; he denied panic or anxiety symptoms.  He reported regular contact with his two brothers but not with his sister because "she has too many problems."  He indicated that he retired from his last job as a machine repair operator because he could not tolerate the drug Interferon, which is used to treat hepatitis C, a disease for which he is service connected.  On mental status examination, affect was dysphoric and irritable, limited in range, and occasionally labile.  The Veteran admitted to problems with anger management, sometimes experiencing road rage; however, he and his wife believed the incidents had been reduced in number and in intensity.  He endorsed paranoia, but denied audiovisual hallucinations, delusions, or suicidal or homicidal ideation.  The social worker assigned a GAF score of 55.  

On the same day in February 2004, the Veteran met with a VA psychiatric nurse practitioner.  He indicated that he does not put himself in situations where he needed to deal with a lot of people and continued to experience paranoia.  He described having an "ok" mood, variable irritability depending on the circumstance, and some problems with his wife.  He denied active suicidal ideation or plan, noting "I don't care what happens to me, but I wouldn't do anything myself."  He denied homicidal ideation.  Reported mental status examination findings included the following: alert, cooperative, easily engaged, well groomed, and casually and appropriately attired for the season; good eye contact; no abnormal movements seen; normal rate, rhythm, and volume of speech; constricted affect with occasional brightening, smiles; thought content and process logical and goal-directed; no overt signs of paranoia or delusional thinking; grossly cognitively intact; and good insight and judgment.  A GAF score of 58 was assigned.

The Veteran was afforded a VA PTSD examination in April 2004.  The examining psychologist indicated that he reviewed the claims file, and the examination report itself reflects a detailed review of the medical and lay evidence.  The Veteran described prior PTSD symptoms and behaviors and stated that his thoughts of Vietnam had continued on a daily basis, but became somewhat less until the Gulf War in the early 1990s.  He reported that the events of September 11 brought a precipitous change in intrusive thoughts of what occurred in Vietnam and survivor guilt.  He acknowledged that his life was now marked by nearly constant thoughts of what occurred when he was in Vietnam, but indicated that over the years he never spoke to anyone about events in Vietnam, including his wife with whom he had been in a relationship for the past 12 years.  The examiner noted that the Veteran became distressed when recalling a specific incident in Vietnam.  

Regarding current PTSD symptoms, the Veteran described significant social withdrawal, never really being able to get close to anyone, and a long history of hyperstartle and hypervigilance that had never really abated.  He acknowledged that his deliberate social isolation and emotional distancing take "a toll on marriage."  He reported sleep disturbance; having two to three nightmares a month that are always of his experiences as a combat medic; having no flashbacks in many years, but when they did occur, they were usually in relation to some reminder while watching television; a long history of avoidance behaviors, but joining a motorcycle club in the last couple years; and some forgetfulness because his mind is usually thinking about events in Vietnam.  He denied hallucinations or any problems maintaining personal hygiene or other basic activities of daily living.   The Veteran indicated that his last job was in a factory for 18 years until 2000 when his hepatitis C and Interferon treatment prevented him from having sufficient stamina to work, and he had received SSA disability benefits since that time.  He reported being married six times and described his current marriage as "good," although there were occasional conflicts.  He denied having any social friends other than his occasional contact with the motorcycle club.  He stated that he enjoyed fishing and riding his motorcycle.  Reported mental status examination findings included the following: spontaneous, logical, relevant, coherent, and goal-directed speech with normal rate and flow; no irrelevant, illogical, or obscure speech patterns; morose and taciturn presentation; no difficulty with comprehension; appropriate eye contact; fixed facial expression; somber mood; no restlessness or fidgeting, but some agitation when speaking of combat stressors; no irritability; no bizarre mentation described or unusual mannerisms observed; no delusional material elicited; fully oriented in all spheres; no clinically significant impairment or dysfunction in short- or long-term memory; no obsessive or ritualistic behavior described; no impairment in cognitive functioning; no difficulty focusing attention or sustaining concentration; and intact general fund of information.  The diagnosis was PTSD and a GAF score of 58 was assigned.

VA psychiatric and mental health treatment records dated from May 2004 to October 2005 reflected GAF scores ranging from 55 to 60.  Some of the visits involved marital counseling with discussion of separation or divorce.  Subjective complaints included depressed mood, insomnia, social withdrawal, poor appetite, loss of interest in most activities, and easy tendency to tears or anger, and some flashbacks.  The Veteran expressed passive death wishes on one occasion, but denied suicidal or homicidal ideation, or psychotic symptoms.  He reported some reduction in nightmares.  Mental status examination findings included dysphoric, irritable mood; somewhat constricted, depressed, anxious and intermittent labile affect.  Other findings included full orientation; appropriate hygiene and grooming; adequate insight and judgment; goal-directed and coherent speech with normal tone and volume; grossly intact memory; and no hallucinations or delusions.  

In September 2004 correspondence, the Veteran's wife again described the Veteran as very angry at times, withdrawn, and depressed.  She believed that while she did not think that the Veteran would deliberately kill himself, he took chances and did things with the thought that he did not care about the consequences such as taking unnecessary risks.  Lay statements received in May 2005 from the Veteran's brother and sister described his social isolation and "failed" relationships.  

In September 2005 correspondence the Veteran's wife explained that she and the Veteran did not agree with the findings of his evaluations in that they did not clearly identify the actual side effects he had endured for the last 40 years, which were worsening.  She stated that the Veteran had "hidden the real symptoms of his PTSD."  She requested a 70 percent rating for the Veteran's PTSD and believed that his disability met all of the criteria for a 70 percent rating.  She identified current PTSD symptoms to include extreme suspicion at all times; "fly[ing] off the handle" when someone makes him mad; severe road rage; suicidal ideation "not in the way he would kill himself intentionally at this time, but he always makes comments about 'I'm not scared to die,' 'I'm ready to die,' or that 'I'm going to die soon, so I'm not scared of anything;'" his "conversation is very confusing" at times; impaired memory and depressed and irritable mood; constant nightmares; and neglected appearance.   

The Veteran underwent VA PTSD examination in November 2005 and reported that he had not worked since approximately 2000 when he was placed on Interferon and became too sick to work.  He lived with his wife and her three children.  His psychiatric treatment included prescribed medication and individual and marital counseling; he denied any psychiatric hospitalization.  The examiner indicated that he reviewed the claims file.  The Veteran reported that he was married six times and married his current wife in 2001; he argued with her about the step-children but went on outings together.  He had close relationships and regular contact with several relatives (sons, brothers, his mother, and one friend).  He regularly attended events at veterans' clubs and denied any suicide attempts since last examined by VA.  Current complaints included memory problems, nightmares approximately twice a week, disturbed sleep, marital conflict about step-children, financial problems, and depressed mood.  The examiner remarked that overall, the Veteran's psychiatric symptoms appeared to be of mild to moderate severity, occurring a few times a week and present over the last year.  The Veteran denied any violence or assaultiveness; history of suicidal or homicidal thoughts, ideations, plans, intent, or attempts; or impulse control problems since his last rating examination.  He denied any psychotic symptoms such as hallucinations, delusions, disorders of thought or communication.  On mental status examination findings included the following: appropriately dressed with fair grooming and hygiene; able to independently care for his personal hygiene and other basic activities of daily living; good eye contact; established appropriate rapport; displayed no inappropriate behaviors; alert and fully oriented with average memory and concentration; fluent, well-articulated speech with normal rate and logical, relevant, coherent, and goal-directed speech patterns; mildly dysthymic mood; affect appropriate to content; no reports of panic attacks or panic-like symptoms; no obsessive or ritualistic behaviors that might interfere with routine activities; no symptoms of hypervigilance or exaggerated startle response were noted; and no symptoms of foreshortened future were reported.  The diagnosis was PTSD, depressive disorder not otherwise specified (NOS), and alcohol dependence (in partial remission).  The assigned GAF score was 55 for the cumulative impact of the Veteran's various psychiatric disorders, and the examiner indicated that separate GAF scores would be 59 for the Veteran's PTSD and 60 for his depressive disorder.  

VA outpatient treatment records show that in March 2007 at a, VA primary care visit, the Veteran reported feeling more depressed and feeling like the world was against him.  He stated that he cried for no reason, and had a poor appetite.  He endorsed suicidal ideation and stated, "I have a pistol ready and loaded; I have four or five of them. If the mood strikes me, I'm ready to go."  He denied homicidal ideation.  He indicated that he found out that his ex-wife was getting remarried.  He stated that his wife's adult boys were drinking and using drugs in his home, he left, and now his wife was living with her boyfriend in the Veteran's house.  He reported that he had started drinking again, a half case of beer a day.  The plan included walking the Veteran to mental health because he had active suicidal ideation and loaded guns.  

When he was seen by psychiatry the same day on March 8, 2007, he complained of increased anxiety and depression due to the loss of his wife by divorce and her re-marriage.  The Veteran felt more depressed during the past four months, with sleep difficulty, anhedonia, decreased appetite and energy, increased suicidal ideation, and more seclusion.  Learning that his former wife was re-marrying caused more distress and anxiety for him and worsened his suicidal ideation.  He had more flashbacks of combat-related situations with easy startle and excitability.  On mental status examination he was cooperative, friendly, and somewhat reserved; speech had normal volume, rate, and tone; mood was depressed; affect was dysthymic, restricted, and mood congruent with restricted range; thought process was linear and goal-directed; he denied current suicidal or homicidal ideation, contracting for safety and stating that his religion prevented him from hurting himself; no audio or visual hallucinations or delusions; fair insight; poor judgment due to recent active suicidal ideation; and intact cognition.  The Veteran was hospitalized by VA for suicidal ideation and reported increased anxiety over his life situation with depression and some flashbacks.  At admission, his GAF score was 20, and at discharge one week later it was 71. 

When seen in the VA outpatient psychiatry clinic in April 2007, the Veteran was noted to be doing much better since his inpatient treatment.  He indicated that he was arranging for PTSD inpatient care at Battle Creek with a contact he had there.  He was well-groomed and calm with no suicidal or homicidal thoughts and no delusions or hallucinations.  He was fully oriented, cognitively stable, and had good insight.  A GAF score of 60 was assigned.

From May to June 2007 the Veteran was treated in a month-long inpatient VA PTSD program.  He complained of depression, isolation, sleep problems with nightmares and night sweats, hypervigilance, anxiety, relationship problems, increased startle response, short-term memory problems, flashbacks, and intrusive thoughts.  He did not voice any suicidal or homicidal ideations.  When examined at admission, he was alert and oriented with no bizarre tics or mannerisms, mood was dysthymic, and affect was responsive.  During inpatient treatment he underwent psychological testing, which revealed significant depressive symptoms and anxiety and avoidance and intrusive symptoms of PTSD.  At discharge, a GAF score of 45/47 was assigned.  

A September 2007 VA psychiatry consultation report detailed that the Veteran experienced significant symptoms of reexperiencing, including daytime intrusive thoughts and nightmares; significant avoidance and hyperarousal symptoms, including insomnia, irritability, hypervigilance, and increased startle; and significant guilt.  On mental status examination, he had good hygiene and eye contact; engaged with the interviewer; displayed no evidence of anxiety; was very pleasant with no evidence of irritability; was oriented and alert with grossly normal cognition; thought content was negative for passive or active suicidal or homicidal ideation; he did not appear internally stimulated; speech had normal rate and volume with no slurring; and insight and judgment were good.  The Veteran reported that his "mood was better now."  The impression was PTSD of at least moderate severity; major depressive disorder appeared to be in remission.  The psychiatrist remarked that it appeared that the PTSD symptoms were significantly helped by an interdisciplinary approach at Battle Creek VA and that the Veteran wanted to continue this as an outpatient.  A GAF score of 55 was assigned.  

A December 18, 2008 VA outpatient record reflects the Veteran's complaints of combat-related nightmares three to four times a week.  He was tearful, avoided people, felt hopeless and worthless, and had decreased appetite.  He stated that he had lost 10 to 15 pounds over the last year with decreased energy level and constant fatigue.  Objectively, his grooming and hygiene were fair and he was cooperative.  He had fair eye contact with normal speech.  His mood was depressed and his thought process was well organized.  He denied suicidal thoughts and his insight and judgment were fair.  A GAF score of 45 was assigned.  

A psychiatric examination was conducted by VA in January 2009.  At that time, the Veteran indicated that he had divorced in March 2006; had been arrested for driving under the influence in December 2006, and reportedly "got drunk because of the divorce and Christmas."  He also reported that his home had been foreclosed in 2008.  He reported that his last marriage ended because "she let her children drink and smoke pot and they were underage" and he ended up leaving.  He stated that he was currently in a relationship.  He reported regular contact with his three children, seeing them often and currently was living with his oldest son.  He stated that during family gatherings, they talk and played poker and pool.  He denied having any friends.  He described having thoughts about assaultiveness, but that he would defend himself rather than assault someone.  He described sleep disturbance, short-term memory that was "not too good," decreased motivation, isolation, very low energy, significant guilt "sometimes," difficulty concentrating and making decisions, some increase in how easily he gets sad, and irritability.  He denied any suicidal ideation since March 2007, any homicidal ideation, or panic attacks or general anxiety.  He did not report any type of ritualistic or compulsive behaviors. He added that he did have some problems controlling his impulses, but "it's not a real big effort. I get away from a problem, if I can."  

On mental status examination in January 2009, the Veteran was noted to be clean and casually dressed; able to maintain his personal hygiene; had assistance with some of his basic activities of daily living; activity level was unremarkable; he maintained fair eye contact with cooperative and appropriate manner and appropriate behavior; speech rate was normal, but was rather soft with mumbling and difficult to understand; there was no evidence of any hallucinations, delusions, or psychotic symptoms; he was alert and fully oriented; immediate recall was good; long-term memory was intact, although he had some difficulty with dates and the sequence of events; there was some short-term memory problem with recalling information and difficulty with short-term memory assessment; ability to form concepts and abstract thinking appeared within the normal range; judgment was fair to good; he was able to understand the outcome of his behaviors and had insight into his difficulties; thought process was goal-directed; intelligence was within the normal range; mood was somewhat depressed; and affect was constricted to flat.  Following a review of the claims file and clinical interview, the diagnosis was PTSD and depressive disorder NOS, and a GAF score of 48 was assigned.  The examiner explained that the Veteran's depressive symptoms were associated with his PTSD.  The examiner also noted that there was reduced reliability and productivity due to PTSD signs and symptoms and anxiety associated with PTSD.  He added that, while the Veteran was able to perform self-care, he was encouraged and supported by his son, with whom he lived.  At the close of the appointment, the Veteran was given time to voice any other concerns that he did not feel were adequately addressed in the evaluation and replied that he "can't think of anything."

During a March 2009 VA outpatient psychiatry evaluation, the Veteran reported severe nightmares about three to four times a week, intrusive thoughts of combat-related events, and continued hypervigilance.  He indicated that his problems with anger and irritability had attenuated as he had gotten older.  He reported feeling depressed; however, the examiner noted it was difficult to determine its depth as his gastrointestinal doctor felt his lack of energy and recent 10 to 15 pound weight loss was due to his hepatitis C that did not respond to three courses of antiviral therapy.  The psychiatrist commented that the Veteran was so emotionally closed and isolative that he went through six divorces and his current significant other complained of it.  Objectively, the Veteran was mildly situationally depressed primarily over his medical status, with no suicidal ideation and no delusions or hallucinations.  A GAF score of 49 was assigned.

VA outpatient treatment records show that, after moving to the state of Mississippi, the Veteran was seen by a VA psychiatric physician assistant in October 2009.  At that time, he Veteran complained of nightmares, sweats, anger, depression, irritability, social withdrawal, and survivor guilt.  He denied suicidal or homicidal ideation.  Objectively, he was alert and fully oriented with normal eye contact.  Thought processes and content were organized and logical, short- and long-term memory were good, and judgment was good.  A GAF score of 45 was assigned. 

On evaluation later that month, the Veteran said that he was depressed and teared up a lot.  He was angry and irritable, isolated himself, felt hopeless but not worthless or helpless, and neglected his grooming and chores, but attended to his hygiene with some effort.  He had an intermittent anxiety problem since the 1960s.  When anxious, he sweated and had an increased heart rate.  He angered easily but denied being violent.  He had sleep difficulty and nightmares.  Objectively, the Veteran was alert, casually dressed, and unshaven.  He was fully oriented and his speech was clear, spontaneous, coherent, relevant, and normal in volume.  He denied delusions, hallucinations, or suicidal or homicidal thoughts or intent.  His affect was blunted.  His memory, attention span, and concentration were adequate.  The diagnoses included PTSD; major depressive disorder, recurrent, without psychosis; anxiety disorder, NOS; and insomnia.  

According to a January 2010 VA outpatient psychiatry note, the Veteran said he was doing "okay" since his medications were adjusted.  He felt less depression and anxiety, but still slept poorly due to recurring nightmares.  He denied suicidal or homicidal thoughts or intent.  He reported moving to Mississippi in July 2009 and being a loner with no friends.  Objectively, findings were similar to those reported by the psychiatrist in October 2009, except affect was now subdued to pleasant.  

In February 2010, the Veteran told a VA social worker that he was having problems with his live-in girlfriend.  He was married six times and admitted that because of his PTSD, he had angry outbursts and difficulty being around others.  His tolerance level was low.  He had very frequent nightmares about Vietnam when he was a medic and "things like the sound of a zipper" caused a flashback "to zipping a body bag."  He endorsed depression, but denied any suicidality or homicidal ideation.  Objective mental status examination findings were not reported.  The social worker assigned a GAF score of 45.   

An April 2010 VA psychiatry note indicates that the Veteran said he felt better and attributed that to changes in his medication.  He stated that he still got depressed and anxious intermittently, but less so.  He was sleeping better but still had night sweats, which he had had for many years.  He also still had combat-related nightmares, but fewer with medication.  Objective findings were consistent with those recently reported in January 2010.  Also in April 2010, the Veteran's VA clinical social worker noted that he had a brighter affect and was not making statements about how bad things were.  The Veteran stated he was not suicidal and would never do that to his family and was looking forward to the summer.  He believed his medications were working but not as well as he hoped.  He still lacked motivation to do anything.  The assigned GAF score was 55.  

A May 2010 VA psychiatry record indicates that the Veteran was seen with his girlfriend.  He initially said he was doing pretty well, but then said he felt sad because his dog died.  His girlfriend said the Veteran was sad before the dog's death and periodically got depressed despite taking prescribed medication.  He denied delusions, hallucinations, or suicidal or homicidal thoughts.  He had sleep difficulty and combat-related nightmares and reported getting anxious at least twice a week.  Objective findings were consistent with those previously reported by the psychiatrist since October 2009.  

An examination was conducted by VA in August  2010.  At that time, the Veteran complained of sleep problems, chronic depression, chronic suicidal ideation with no plan or intent, easy irritability, and hypervigilance.  He described impaired concentration and having to use cues or reminders to remember appointments and medications.  He reported becoming anxious in crowds, having a loss of pleasure and interest in activities, and feeling numb and detached.  He stated that he maintained contact with his adult children and lived with his girlfriend for the past few years.  He reported memory problems, but the examiner indicated that as the interview progressed, it became more apparent that the Veteran had concentration issues other than a classical memory problem.  The Veteran stated that he retired in 2001 when he was placed on medical retirement.  He denied homicidal ideation.  On mental status examination the Veteran was alert, attentive, and fully oriented.  Psychomotor activity was within normal limits; speech functions appropriate for rate, volume, prosody, and fluency without any evidence of paraphrasic errors.  Affect was depressed; memory was grossly intact with respect to immediate and remote recall of events and factual information.  Concentration was moderately impaired, which the examiner believed would affect short-term memory to some degree if the Veteran did not use reminders or calendars to do things.  Thought processes were goal-directed, thought content was within normal limits, and there was no evidence of perceptual disorder.  Dress and grooming were appropriate  and there was no abnormal behavior noted.  Abstract thinking and judgment were intact.  He denied homicidal ideation.  The Veteran maintained his own activities of daily living.  The examiner administered a Trauma Symptom Inventory, which produced a valid profile and was very similar to the symptom pattern on clinical interview.  The examiner indicated that moderate to severe symptoms occurred on a daily basis.  The diagnoses included PTSD and depressive disorder NOS, which the examiner indicated was intertwined with the Veteran's PTSD.  A GAF score of 50-51 was assigned.

A private psychological evaluation was conducted in May 2014.  At that time, the examiner indicated that the purpose of the evaluation was to determine the Veteran's possible disability benefits from November 2003.  In doing so, the examiner specifically noted that the Veteran's entire claims folder had been reviewed.  The examiner noted pertinent previous history of the Veteran having left employment as a result of complications from Hepatitis C; legal troubles that included one DUI, a public drunkenness charge, and an assault charge; no significant drug history; and occasional, recreational alcohol consumption.  The psychologist then detailed a chronology of the Veteran's mental health treatment, including treatment for depression that he received prior to his application for service connection in November 2003, and statements from the Veteran's former spouse and VA treatment reports that have been detailed above.  He also detailed the Veteran's six total marriages and related current symptoms and mental status findings.  In his summary, the examiner noted that it was "fairly obvious that he meets the full blown criteria and should be granted 100% disability due to his service connected PTSD now and back to November of 2003 based on the VA disability rating criteria."  He went on to state that the Veteran had had six marriages and numerous jobs with termination related to temperament and symptoms associated with PTSD.  The remainder of the examination report related to current PTSD symptoms that are not relevant to the current issues that are being decided herein.   

The March 2014 and June 2015 JMRs did not disturb the portion of the Board's September 2013 and September 2014 decisions that granted and upheld a 70 percent rating for PTSD for the period from December 18, 2008 through August 16, 2010.  Rather, the parties agreed that the Board's decision denying a rating higher than 50 percent for PTSD prior to December 18, 2008 and higher than 70 percent from December 18, 2008 through August 16, 2010 did not provide an adequate statement of reasons or bases.  Specifically, the JMR in March 2014 indicated that for the period prior to December 18, 2008, the Board did not fully explain why the Veteran's complaints of suicidal ideation with having possession of loaded guns in March 2007 did not meet the criteria for a 70 percent rating; and that for the period from December 18, 2008, through August 16, 2010, the Board did not fully explain why the assistance needed by the Veteran from his son that was noted in January 2009 was not evidence of an inability to perform activities of daily living.  In the JMR effectuated by the June 2015 Court order, the parties agreed that the Board needed to discuss the May 2014 private psychological opinion when determining the appropriate disability ratings for the periods from November 2003 to December 17, 2008, and from December 18, 2008, to August 16, 2010.  

Regarding the severity of the Veteran's PTSD prior to December 18, 2008, the Board finds that for this time period the Veteran's PTSD was primarily manifested by fair grooming and hygiene, with an ability to independently care for his personal hygiene and other basic activities of daily living; good eye contact; no displays of inappropriate behaviors; alert and fully oriented with average memory and concentration; fluent, well-articulated speech with normal rate and logical, relevant, coherent, and goal-directed speech patterns; mildly dysthymic mood; affect that was appropriate to content; no reports of panic attacks or panic-like symptoms; no obsessive or ritualistic behaviors that might interfere with routine activities; no symptoms of hypervigilance or exaggerated startle responses noted; and no symptoms of foreshortened future were reported.  The assigned GAF score was 55 in 2005.  While he did endorse suicidal ideation in March 2007, stating "I have a pistol ready and loaded; I have four or five of them.  If the mood strikes me, I'm ready to go,"  The immediate seeking of treatment where he contracted for safety and stated that his religion prevented him from hurting himself is not found to be significant regarding the overall rating of his disability.  It is noted that at that time, he had no audio or visual hallucinations or delusions; fair insight; and intact cognition.  His judgement was considered poor only because of the reference to suicide.  Significantly, his GAF score improved from 20 to 71 within one week.  

The Board finds that, prior to December 18, 2008, the preponderance of the competent and credible evidence of record does not demonstrate, or more nearly approximate, occupational and social impairment with deficiencies in most areas, which are the criteria for the next higher, 70 percent, rating.  While the Veteran contends that his PTSD symptoms were more severely disabling than what is reflected in the assigned 50 percent rating, a review of his treatment records dated prior to December 18, 2008, in fact, shows that his symptoms have resulted in consistent disturbances in mood and affect, with some impairment in judgment and that his GAF scores were consistently in the ranges between 55 and 60, except for the period of hospitalization in 2007 which was temporarily compensated at a 100 percent rate and is not subject to the current appeal.  See 38 C.F.R. § 4.30.  As noted, scores between 51-60 are appropriate where there are moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Board notes that for the majority of the time prior to December 18, 2008, the Veteran did not manifest such symptoms as obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective work and social relationships, which are characteristic of the 70 percent rating.  Rather, with the exception of a one-week period in March 2007 when the Veteran endorsed suicidal ideation, reported having loaded guns, and was noted to have poor judgment; the evidence reflects some passive suicidal ideation without intent or plan and intact judgment and thinking.  Similarly, while the Veteran's social isolation and difficulty communicating in relationships is well-documented throughout the record, the evidence shows that he had the ability to establish and maintain some effective relationships.  For instance, the Veteran reported having a new girlfriend and that he maintained contact with his adult children.  In any event, the Board reiterates that when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Regarding the May 2014 opinion of the private psychologist, that the Veteran met the criteria for a 100 percent rating from the onset of service connection in November 2003, it is noted that it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  In this case, the May 2014 opinion, that the Veteran was totally disabled from PTSD from November 2003, is based on an inaccurate premise that the Veteran had numerous employment changes as a result of his PTSD symptoms.  As detailed in the SSA psychologic report, this was simply not the case.  At that time, the Veteran was noted to have lost one job as a result of drinking on the job, another because he moved to a different state, and maintained two jobs for a total of 30 years before he was forced from employment due to use of medication for treatment of his service-connected hepatitis C.  The fact is that there is no indication in the contemporaneous records of any interference of the Veteran's PTSD with employment prior to the effective date of service connection in November 2003.  

While the Board acknowledges that the rating criteria for a 70 percent rating include suicidal ideation, the Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Court further held that reading "[38 C.F.R. §§ 4.126  and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level."  Id.  

The symptoms specifically listed among the criteria for a 70 percent rating are not shown by the evidence of record prior to December 18, 2008 other than suicidal ideation as discussed above.  While the Veteran's mood was generally observed to be depressed, his depression was not shown to affect his ability to function independently, appropriately, and effectively.  Instead, his depressed mood appears to be adequately and more appropriately compensated by the criteria for a 50 percent rating, which contemplates "disturbances" of mood, rather than by the 70 percent rating, which contemplates "near-continuous...depression affecting the ability to function."  Similarly, while he had periods of anger or irritability, his impulse control was not shown to be impaired and he consistently denied periods of violence during the appeal period prior to December 18, 2008. 

The Board also finds that the criteria for a 70 percent rating are not more nearly approximated when considering other symptoms of similar severity, frequency, and duration for the period prior to December 18, 2008.  The Veteran's ex-wife had described some risk-taking behavior by the Veteran, but he consistently reported that he would not intentionally harm himself (except for the brief period in March 2007 when he endorsed suicidal ideation).  He had sleep impairment with nightmares occurring from a few times per month to a few times per week and he endorsed intermittent intrusive thoughts.  These symptoms were not shown to be so severe that they interfered with routine activities or his ability to function independently or effectively.   

In summary, considering the severity, frequency, and duration of the Veteran's PTSD symptoms, the Board finds that the Veteran's symptoms did not more closely approximate the types of symptoms contemplated by a 70 percent or higher rating, and therefore, a 70 percent or higher rating is not warranted.  Collectively, the aforementioned medical evidence reflects that, the Veteran's psychiatric symptoms have resulted in no more than occupational and social impairment with reduced reliability and productivity prior to December 18, 2008.  This level of occupational and social impairment is consistent with the currently assigned 50 percent disability rating.  

Under the circumstances of this case, the Board finds that, since the November 2003 effective date of the award of service connection and prior to December 18, 2008, the Veteran's PTSD symptomatology has not met or more nearly approximated the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.  

Regarding the rating of the Veteran's PTSD from December 18, 2008, through August 16, 2010, the Board finds that the disability has been primarily manifested objectively by depressed mood; constricted to flat or blunted affect; moderately impaired concentration capable of affecting short-term memory; and inability to establish and maintain effective relationships due to extremely limited social functioning.  In addition, the Board notes that since December 18, 2008, reported GAF scores have generally been in the 40s, which are generally indicative of serious symptoms or serious impairment in social functioning such as having no friends.  The Board finds that the assigned GAF scores in the 40s are consistent with the documentation reflecting that the Veteran has no friends and the August 2010 examiner's conclusion that the Veteran has "extremely limited social functioning."  

The Board finds that a higher, 100 percent, rating is not warranted, however, because despite having passive suicidal thoughts, the evidence does not reflect that the Veteran has been in persistent danger of hurting himself or others because he has stated that his religion would prevent him from committing suicide and he has consistently denied homicidal ideation.  Here, the 70 percent rating criteria specifically contemplate "suicidal ideation," whereas the criteria for a 100 percent rating suggest a greater severity of suicidal thought, requiring in a persistent danger of self-harm.  In addition, at no time has the objective medical evidence of record demonstrated such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name. 

As noted, the May 2014 psychologist opinion is not shown to provide a basis for a 100 percent rating, as the opinion is based on inaccurate facts.  Moreover, while the symptoms described by that examiner might show a current worsening of the disability, that aspect of the claim is beyond the scope of this current appeal, which is confined by the JMR order to the period between December 18, 2008, and August 16, 2010.  In short, the symptoms described in May 2014 have no bearing on the Veteran's rating from December 2008 to August 2010.  The March 2014 JMR pointed out that the Board failed to discuss favorable evidence from the January 2009 VA examination regarding an "intermittent inability to perform activities of daily living."  Specifically, the "2009 examiner noted that [the Veteran] lived with his son and had assistance with some of his basic activities of daily living."  The Board was directed to provide an adequate statement of reasons or bases for the conclusion as to why this particular fact did not warrant a higher, 100 percent rating for the time period from December 18, 2008 through August 16, 2010. 

Regarding this contention, it is noted that during the January 2009 VA examination, the Veteran was noted to receive assistance from his son with some basic activities of daily living.  The VA examiner at that time; however, observed that the Veteran appeared clean and casually dressed and was able to maintain his personal hygiene.  Moreover, the examiner specifically commented that the Veteran was able to perform self-care with encouragement and support from his son.  The Board also acknowledges that during a VA psychiatry visit in October 2009, the Veteran reported neglecting his grooming and chores, but stated that he attended to his hygiene with some effort.  Finally, on VA examination in August 2010, the Veteran reported that he maintained his own activities of daily living and was observed by the examiner to have appropriate dress and grooming.

 Considering this evidence in light of the criteria for a 100 percent disability rating, the Board finds that a higher, 100 percent rating is not warranted for the period between December 18, 2008 and August 16, 2010.  The Board points out that receiving assistance with some basic activities of daily living from a co-habiting family member is distinct from an intermittent inability to perform activities of daily living.  In this regard, the evidence does not reflect that the Veteran was unable to perform his activities of daily living.  As noted, the January 2009 VA examiner explicitly found that the Veteran was able to perform self-care.  Likewise, in October 2009, the Veteran acknowledged neglecting grooming and chores; however, he was not shown to be unable to perform such activities.  His ability to perform activities of daily living was also documented on VA examination in August 2010, and he has described moving from Ohio to Mississippi in July 2009, an event that arguably requires some skill and competence beyond mere ability to perform activities of daily living or maintenance of minimal personal hygiene.  The remaining evidence of record during this period does not reflect an intermittent inability to perform activities of daily living.  Moreover, neglect of personal appearance and hygiene is one of the criterion that is indicative of a 70 percent rating and may be utilized to support that rating.  Therefore, the Board concludes that this particular symptom associated with the 100 percent rating criteria is not demonstrated by the evidence of record and a higher rating is not warranted on the basis that the Veteran's son helped him with some activities of daily living and provided encouragement and support.  

To be clear, the Board finds that none of the Veteran's symptoms are of similar severity, frequency, and duration as the particular symptoms associated with the 100 percent rating to warrant a rating higher than the 70 percent rating assigned.  See Vazquez-Claudio, 713 F.3d at 117.  For example, while the evidence demonstrates impaired concentration affecting the Veteran's short-term memory, the impairment is not so severe that he is unable to remember his own name or occupation.  Similarly, while he endorsed chronic suicidal ideation with no plan or intent on examination in August 2010, the evidence does not document that he was in persistent danger of hurting himself or others.  Also, while he endorsed symptoms such as hypervigilance and chronic sleep impairment, his symptoms have not resulted in and do not reflect impairment in reality testing, such as disorientation to time or place or delusions or hallucinations.  In summary, the Board finds that the Veteran's symptoms of PTSD and depression have not met or more nearly approximated the criteria for a 100 percent rating from December 18, 2008 to August 17, 2010, and an initial rating higher than 70 percent is not warranted during this time period or any portion thereof.  

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, hypervigilance, constricted to flat or blunted affect, moderately impaired concentration capable of affecting short-term memory, an inability to establish and maintain effective relationships, anxiety, irritability, episodic passive suicidal ideation, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to December 18, 2008, entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

From December 18, 2008 through August 16, 2010, entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.


REMAND

Regarding the issues of the ratings for type II diabetes mellitus, tinnitus, bilateral hearing loss, CAD, a current rating for PTSD, TDIU, and the effective date of the award of service connection for CAD, as noted, the Veteran, in correspondence received in March 2014 and June 2015, submitted notices of disagreement to the ratings.  As such, a SOC must be issued in response to these notices of disagreement.  Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided a SOC on the issues of the ratings for type II diabetes mellitus, tinnitus, bilateral hearing loss, CAD, a current rating for PTSD, TDIU and the effective date of the award of service connection for CAD.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


